                               Case 3:20-cv-01082-H-DEB Document 128 Filed 03/31/21 PageID.6905 Page 1 of 15



                                      1   CHRISTOPHER B. QUEALLY (SBN 229154)
                                          cqueally@grsm.com
                                      2   TATIANA DUPUY (SBN 246705)
                                      3   tdupuy@grsm.com
                                          GORDON REES SCULLY MANSUKHANI, LLP
                                      4   5 Park Plaza, Suite 1100
                                          Irvine, CA 92614
                                      5   Telephone: (949) 255-6975
                                          Facsimile: (949) 474-2060
                                      6
                                          Attorneys for Defendants
                                      7   Konnektive Corporation, Konnektive LLC,
                                          Konnektive Rewards LLC, Kathryn Martorano,
                                      8   and Matthew Martorano
                                      9

                                     10
                                                                       UNITED STATES DISTRICT COURT
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                                      SOUTHERN DISTRICT OF CALIFORNIA
                                     12
      5 Park Plaza, Suite 1100




                                     13
         Irvine, CA 92614




                                          LEANNE TAN, an individual,                CASE NO. 3:20-cv-01082-MLH-DEB
                                     14   on behalf of herself and all persons
                                          similarly situated,                       KONNEKTIVE DEFENDANTS’
                                     15                                             REQUEST FOR SUPPLEMENTAL
                                                         Plaintiff,                 BRIEFING ON MOTION TO
                                     16                                             DISMISS PLAINTIFF LEANNE
                                                 vs.                                TAN’S FIRST AMENDED
                                     17                                             COMPLAINT
                                          QUICK BOX, LLC, et al.,
                                     18                                             Date:         April 5, 2021 [vacated]
                                                         Defendants.                Time:         10:30 a.m.
                                     19                                             Courtroom:    15A (15th Floor)
                                                                                    Judge:        Hon. Marilyn L. Huff
                                     20
                                                                                    Complaint Filed:     June 12, 2020
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                    -1-
                                              KONNEKTIVE DEFENDANTS’ REQUEST FOR SUPPLEMENTAL BRIEFING
                                                                                 Case No: 3:20-cv-01082-MLH-DEB
                               Case 3:20-cv-01082-H-DEB Document 128 Filed 03/31/21 PageID.6906 Page 2 of 15



                                      1          REQUEST FOR SUPPLEMENTAL BRIEFING ON MOTION TO DISMISS

                                      2           The Court in this matter on March 29, 2021, exercising its discretion under Local Rule

                                      3   7.1(d)(1), determined the Motions to Dismiss pursuant to Rule 12(b)(6) of the Federal Rules of

                                      4   Civil Procedure filed by the Konnektive Defendants and other defendants were appropriate for

                                      5   resolution without oral argument, deemed the motions submitted on the papers, and vacated the

                                      6   April 5, 2021 hearing. See Document No. 117.

                                      7           Christopher B. Queally, Esq. and Tatiana Dupuy, Esq. as new counsel for the Konnektive

                                      8   Defendants, were planning on attending the hearing and arguing the Motion to Dismiss of the

                                      9   Konnektive Defendants. New counsel was planning on raising pertinent legal authority which

                                     10   has come to new counsel’s attention but which was not addressed in any of the moving or reply

                                     11   papers of any motion. See, e.g. Federal Rules of Appellate Procedure 28(j) (raising supplemental
Gordon Rees Scully Mansukhani, LLP




                                     12   authorities). These authorities include:
      5 Park Plaza, Suite 1100




                                     13           1.     A line of published California cases holding that a plaintiff’s “unfair practices
         Irvine, CA 92614




                                     14   claim under section 17200 cannot be predicated on vicarious liability … [and that] … [a]

                                     15   defendant's liability must be based on his personal ‘participation in the unlawful practices’ and

                                     16   ‘unbridled control’ over the practices that are found to violate section 17200 or 17500.” Emery

                                     17   v. Visa Internat. Serv. Ass'n, 95 Cal. App. 4th 952, 960 (2002) (emphasis added), citing People v.

                                     18   Toomey, 157 Cal. App. 3d 1 (1984); see also Prudencio v. Midway Importing, Inc., 831 Fed.

                                     19   Appx. 808 (9th Cir. 2020).

                                     20           2.     A recent opinion from the U.S. District Court for the Southern District of Texas in

                                     21   A.B. v. Salesforce.com, Inc., No. 4:20-cv-01254, at *8-11 (S.D. Tex. March 23, 2021) wherein

                                     22   the court held a customer relationship management (CRM) software company would not be held

                                     23   liable on theories of civil conspiracy or aiding and abetting due to another party’s use of its CRM

                                     24   software. See attached opinion.

                                     25           Since new counsel will not be permitted to argue the Motion to Dismiss the Konnektive

                                     26   ///

                                     27   ///

                                     28
                                                                                          -2-
                                                KONNEKTIVE DEFENDANTS’ REQUEST FOR SUPPLEMENTAL BRIEFING
                                                                                   Case No: 3:20-cv-01082-MLH-DEB
                               Case 3:20-cv-01082-H-DEB Document 128 Filed 03/31/21 PageID.6907 Page 3 of 15



                                      1   Defendants request the Court grant leave for briefing on these authorities and set a short briefing

                                      2   schedule.

                                      3   Dated: March 31, 2021                         GORDON REES SCULLY
                                                                                        MANSUKHANI, LLP
                                      4

                                      5

                                      6
                                                                                        By:     /s/ Christopher B. Queally
                                      7                                                         Christopher B. Queally
                                                                                                Tatiana Dupuy
                                      8                                                         Attorneys for Defendants
                                                                                                Konnektive Corporation, Konnektive LLC,
                                      9                                                         Konnektive Rewards LLC, Kathryn
                                                                                                Martorano and Matthew Martorano
                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
      5 Park Plaza, Suite 1100




                                     13
         Irvine, CA 92614




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                          -3-
                                              KONNEKTIVE DEFENDANTS’ REQUEST FOR SUPPLEMENTAL BRIEFING
                                                                                 Case No: 3:20-cv-01082-MLH-DEB
Case 3:20-cv-01082-H-DEB Document 128 Filed 03/31/21 PageID.6908 Page 4 of 15




                       ATTACHMENT
Case 3:20-cv-01082-H-DEB
     Case 4:20-cv-01254 Document
                         Document58128
                                     Filed
                                         Filed
                                            on 03/31/21
                                               03/22/21 inPageID.6909
                                                           TXSD Page 1Page
                                                                       of 115 of 15
                                                                                                       United States District Court
                                                                                                         Southern District of Texas

                                                                                                             ENTERED
                             IN THE UNITED STATES DISTRICT COURT                                           March 23, 2021
                             FOR THE SOUTHERN DISTRICT OF TEXAS                                          Nathan Ochsner, Clerk
                                      HOUSTON DIVISION

A. B., et al,

          Plaintiffs,
VS.                                                             CIVIL ACTION NO. 4:20-CV-01254

SALESFORCE.COM, INC., et al,

          Defendants.

                                                      ORDER

         Pending before the Court is Defendant Salesforce's ("Salesforce") Motion to Dismiss

(Doc. No. 23).1 Plaintiffs A.B., P.P., and A.E. responded (Doc. No. 28) (collectively,

"Plaintiffs"). Salesforce replied (Doc. No. 30). After a hearing on the motion, Salesforce filed a

supplement to its Motion (Doc. No. 55), and Plaintiffs filed a supplemental response in

opposition to the Motion (Doc. No. 56). After careful consideration, this Court GRANTS in part

and DENIES in part Salesforce's Motion.

                                               I.     Background

         According to the Third Amended Complaint ("TAC"), Salesforce is a company that

promotes business growth through its Customer Relationship Management ("CMR") system,

which offers its customers "marketing consultation and implementation, financial processing

implementation and support, and bespoke analytics." (Doc. No. 21 at 2, 9). Allegedly, Defendant

Backpage, a sex-trafficking website, "sought a partnership [with Salesforce] that would assist in

growth objectives as well as concealing their activity," and entered its first contract with Salesforce




' The Court also has before it Salesforce's Motion to Dismiss (Doc. No. 40), Plaintiff RJ's Response (Doc. No. 44),
and Salesforce's Reply thereto (Doc. No. 46). The Court previously consolidated RJ's case into the present litigation.
The complaints and briefs are virtually identical. For efficiency and clarity, the Court will refer to the pleadings and
briefings of the A.B. litigation, but the ruling applies to both motions to dismiss.

                                                           1
Case 3:20-cv-01082-H-DEB
     Case 4:20-cv-01254 Document
                         Document58128
                                     Filed
                                         Filed
                                            on 03/31/21
                                               03/22/21 inPageID.6910
                                                           TXSD Page 2Page
                                                                       of 116 of 15



in 2013. (Id. at 7, 9). Plaintiffs allege that Salesforce "sold and supported" targeted solutions that

were critical to Backpage's growth and success. Backpage used Salesforce technology "to actively

obtain and monitor data and additional information related to pimps and sex traffickers that were

using Backpage." (Id. at 10). Critically, Plaintiffs allege that Salesforce knowingly assisted,

supported, and facilitated sex trafficking by enabling Backpage to conduct:

        a    Gathering and managing information from traffickers' and pimps' public social
             media activity, including but not limited to their likes and dislikes and what they are
             saying and sharing about Backpage and its competitors;

        b. Developing an infrastructure for a trafficker and pimp database, as well as tracking
           and collecting trafficker and john data across multiple platforms including phone,
           email, websites and social media;

             Collecting traffickers' and pimps' data across multiple sources and channels and
             using this information to promote Backpage and the use of its services;

        d Automatically generating insights into traffickers' and pimps' purchasing habits to
          help Backpage understand the traffickers better and predicting how they will feel
          and act so Backpage could prepare the most effective outreach;

        e. Collecting information of sex traffickers and victims to target through direct e-mail
           campaigns to advertise and promote illegal prostitution;

        f    Analyzing information and behavior of pimps and victims to target through direct e-
             mail campaigns to advertise and promote illegal prostitution;

        g Utilization of cloud storage to store (and secure) operational database and
          information;

        h Implementing a significant payment processing interface capability allowing
             Backpage to connect with credit card companies and integrating payment
             information with information about pimps and traffickers;

        i.   Improving the solicitation of sales opportunities to traffickers and pimps for
             Backpage;

             Improving and implementing the solicitation of referrals from existing traffickers and
             pimps using Backpage by creating cross-selling and upselling opportunities;

        k. Duplication of operating system to evade law enforcement in or around 2015; and

        I. System modification to enable operation from three continents.



                                                     2
Case 3:20-cv-01082-H-DEB
     Case 4:20-cv-01254 Document
                         Document58128
                                     Filed
                                         Filed
                                            on 03/31/21
                                               03/22/21 inPageID.6911
                                                           TXSD Page 3Page
                                                                       of 117 of 15



(Id. at 13-14). 2

         Prior to contracting with Salesforce in 2013, Backpage allegedly lacked the resources to

scale its online marketing into an international sex-trafficking hub. (Id. at 9). Plaintiffs allege that

at the time of this initial contract, Backpage's illegal activity was widely known, reported in the

news, and "any reasonably prudent examination of Backpage's business operations or a simple

google search would have indicated Backpage was not a general online marketplace but was

actually the predominant force in online sex trafficking." (Id.). Nevertheless, Backpage remained

a Salesforce customer and in 2015, it "sold a duplicate copy to Backpage," despite the fact that

Backpage was under "intense law enforcement scrutiny." (Id.). The Salesforce-Backpage

relationship allegedly survived several lawsuits, investigations, and even the arrest of Backpage's

CEO for "conspiracy to commit pimping" by Attorney General Kamala Harris. (Id.)

         A.B. was trafficked through advertisements placed on Backpage's website under the

"Houston" geographic area in 2014. A.B. allegedly suffered significant physical and emotional

injuries as a result of being trafficked. (Id. at 12). A.B. filed this suit against Salesforce and

Backpage alleging the following causes of action: (1) Sex Trafficking Pursuant to the Trafficking

Victims Protection Act ("TVPA"); (2) Violation of the Texas Civil Practices and Remedies Code

Chapter 98; (3) Negligence; (4) Gross Negligence; and (5) Civil Conspiracy. (Id. at 13-19).

Salesforce filed a Motion to Dismiss (Doc. No. 23), Plaintiff responded (Doc. No. 28), and

Salesforce replied (Doc. No. 30). After a hearing on the Motion, Salesforce filed a supplemental

brief in support of its Motion (Doc. No. 55), to which Plaintiff responded. (Doc. No. 56).




2 Salesforce denies these allegations, especially that it had any knowledge that Backpage was planning to
incorporate the use of its operational support into a sex-trafficking venture. (Doc. No. 23 at 10, 23). At the motion to
dismiss stage, however, the Court must accept as true all allegations in the complaint (TAC). Sonnier v. State Farm
Mut. Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007).

                                                           3
Case 3:20-cv-01082-H-DEB
     Case 4:20-cv-01254 Document
                         Document58128
                                     Filed
                                         Filed
                                            on 03/31/21
                                               03/22/21 inPageID.6912
                                                           TXSD Page 4Page
                                                                       of 118 of 15



                                       II.      Legal Standard

         A party may file a motion to dismiss claims against it for "failure to state a claim upon

which relief may be granted." Fed. R. Civ. P. 12(b)(6). To defeat a motion under Rule 12(b)(6), a

plaintiff must plead "enough facts to state a claim to relief that is plausible on its face." Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged." Ashcroft v. lqbal, 556 U.S. 662, 663 (2009) (citing Twombly,

550 U.S. at 556). "Where a complaint pleads facts that are `merely consistent with' a defendant's

liability, it `stops short of the line between possibility and plausibility of entitlement to relief.'" Id.

(quoting Twombly, 550 U.S. at 557). In reviewing a Rule 12(b)(6) motion, the court must accept

all well-pleaded facts in the complaint as true and view them in the light most favorable to the

plaintiff. Sonnier, 509 F.3d at 675. The Court is not bound to accept factual assumptions or legal

conclusions as true, and only a complaint that states a plausible claim for relief survives a motion

to dismiss. lqbal, 556 U.S. at 678-79. When there are well-pleaded factual allegations, the court

assumes their veracity and then determines whether they plausibly give rise to an entitlement to

relief. Id.

                                             III.   Analysis


   A. Sex Trafficking Pursuant to the TVPA, 18 U.S.C. § 1595

         Plaintiffs allege that, as victims within the meaning of 18 U.S.C. § 1595, they are entitled

to a civil remedy because Salesforce benefitted from and knowingly assisted in sex trafficking.

(Doc. No. 21 at 13). Section 1595, in relevant part, states:

         (a) An individual who is a victim of a violation of this chapter may bring a civil
         action against the perpetrator (or whoever knowingly benefits, financially or by
         receiving anything of value from participation in a venture which that person knew

                                                     4
Case 3:20-cv-01082-H-DEB
     Case 4:20-cv-01254 Document
                         Document58128
                                     Filed
                                         Filed
                                            on 03/31/21
                                               03/22/21 inPageID.6913
                                                           TXSD Page 5Page
                                                                       of 119 of 15



        or should have known has engaged in an act in violation of this chapter) in an
        appropriate district court of the United States and may recover damages and
        reasonable attorneys fees.


18 U.S.C. § 1595. Salesforce's primary argument is that Section 230 of the Communications

Decency Act ("CDA 230") bars Plaintiffs' claims, because Salesforce falls within the protections

of the statute. 3 (Doc. No. 23 at 14). Secondarily, it argues that Plaintiffs have failed to allege facts

establishing that Salesforce violated the federal criminal sex-trafficking provisions of 18 US.C. §

1591, which it argues is a prerequisite for liability under 18 U.S.C. § 1595. (Id. at 22). It further

argues that Plaintiffs failed to allege the scienter required of Section 1595—that Salesforce

"knowingly" benefitted from its own participation in the sex-trafficking venture. (Id. at 25).

        Plaintiffs respond that CDA 230 does not shield Salesforce in this instance, and that they

have adequately pleaded a claim for beneficiary liability under the TVPA. (Doc. No. 28 at 10, 17).



3 CDA 230 states in relevant part:

    (c) Protections for "Good Samaritan" blocking and screening of offensive material

        (1) Treatment of publisher or speaker. No provider or user of an interactive computer service shall
            be treated as the publisher or speaker of any information provided by another information
            content provider.

    (e) Effect on other laws.
        (1) No effect on criminal law . . .
                           ***

        (5) No effect on sex trafficking law. Nothing in this section . . . shall be construed to impair
        or limit—
                 (A) any claim in a civil action brought under section 1595 of title 18, United States Code,
                     if the conduct underlying the claim constitutes a violation of section 1591 of Title 18

    (f) Definitions
                           ***

        (2) Interactive computer service
            The term "interactive computer service" means any information service, system, or access
            software provider that provides or enables computer access by multiple users to a computer
            server, including specifically a service or system that provides access to the Internet and such
            systems operated or services offered by libraries or educational institutions.

47 U.S.C. § 230


                                                         5
Case 3:20-cv-01082-H-DEB
      Case 4:20-cv-01254 Document
                          Document58
                                   128Filed
                                         Filed
                                             on03/31/21
                                                03/22/21 in
                                                          PageID.6914
                                                            TXSD PagePage
                                                                      6 of 11
                                                                            10 of 15



Plaintiffs trace each element of a claim under Section 1595 to demonstrate that they adequately

alleged each element, and dispute Salesforce's argument that Plaintiffs must show that Salesforce

itself committed a violation of Section 1595 in order to be held liable under Section 1595.

         The Court concludes that Plaintiffs have adequately alleged that Salesforce could be held

liable for its alleged actions under Section 1595. First, the Court finds that Plaintiffs' TAC is

sufficient to plead a claim for sex trafficking under the TVPA. Despite Salesforce's argument that

Plaintiff did not plead the requisite scienter, Plaintiff has alleged that Salesforce "was in a position

to learn, and in fact did learn, about illegal business practices of Backpage once the venture was

formed [and] armed with this knowledge, Salesforce chose to financially benefit by doing business

with Backpage." (Doc. No. 21 at 10). The Court, bound to take all factual allegations as true when

considering a motion to dismiss, finds these allegations sufficient to survive a 12(b)(6) attack on

the federal sex-trafficking claim. Sonnier, 509 F.3d at 675.

         Second, at this stage, the Court cannot hold as a matter of law that CDA 230's protections

apply to Salesforce. In particular, the Court is not persuaded that Salesforce is a provider of "an

interactive computer service" entitled to protection. Moreover, it is unclear to the Court whether

CDA 230 is even relevant, because Plaintiff has alleged that Salesforce directly and "knowingly

benefitted" from providing services to facilitate sex trafficking. That allegation, if true, would

elevate Salesforce's role beyond that of a mere publisher, which is the touchstone of CDA

230(c)(1).




  Defendants assert that CDA 230 bars all of Plaintiffs' claims. The Court's reasoning expressed in response to the
federal sex-trafficking claim applies equally to the rest of the claims: The Court cannot, as a matter of law, find at
this stage of the litigation that CDA 230 bars Plaintiffs' claims. Consequently, the Court will address only the non-
CDA 230 arguments raised by Salesforce for each ensuing claim.

                                                           6
Case 3:20-cv-01082-H-DEB
      Case 4:20-cv-01254 Document
                          Document58
                                   128Filed
                                         Filed
                                             on03/31/21
                                                03/22/21 in
                                                          PageID.6915
                                                            TXSD PagePage
                                                                      7 of 11
                                                                            11 of 15




   B. Violation of the Texas Civil Practices and Remedies Code Chapter 98

       Chapter 98 of the Texas Civil Practices and Remedies Code states in relevant part:

       (a) A defendant who engages in the trafficking of persons or who intentionally or
       knowingly benefits from participating in a venture that traffics another person is
       liable to the person trafficked, as provided by this chapter, for damages arising from
       the trafficking of that person by the defendant or venture.

Tex. Civ. Prac. & Rem. Code Ann. § 98.002. Salesforce argues that Plaintiffs have not alleged a

violation of the Texas Anti-Trafficking Statute for similar reasons it argued the Section 1595

allegations are lacking: Plaintiffs did not allege that Salesforce intentionally or knowingly

participated in, or knowingly benefitted from, any venture that trafficked Plaintiffs. (Doc. No. 23

at 26-27). For the very same reasons stated above, the Court, accepting all factual allegations as

true, as it must, finds that Plaintiffs have stated a claim under the Texas Civil Practices and

Remedies Code Chapter 98 sufficient to avoid a Motion to Dismiss.


   C. Negligence and Gross Negligence

       Plaintiffs allege that Salesforce has a duty "to the general public . . . to take reasonable

steps to protect them from the foreseeable dangers of its products as related to human trafficking,"

and an ongoing duty, after providing its tools to support Backpage, "to ensure that those tools were

being used for good." (Doc. No. 21 at 14-15). Salesforce argues that Plaintiffs' negligence and

gross negligence claims fail as a matter of law because Plaintiff has not alleged facts giving rise to

a legal duty or facts to show proximate cause. Plaintiffs respond that Salesforce in fact had a duty

"not to provide its own products and services to facilitate and expand a sex trafficking operation,"

and a duty not to assist Backpage in performing criminal acts. (Doc. No. 28 at 26). They also argue

that Salesforce's conduct was a cause in fact of Plaintiffs' harm because Salesforce provided the

"essential" technology to ensure Backpage's growth, and that injuries to Plaintiffs were reasonably

                                                  7
Case 3:20-cv-01082-H-DEB
      Case 4:20-cv-01254 Document
                          Document58
                                   128Filed
                                         Filed
                                             on03/31/21
                                                03/22/21 in
                                                          PageID.6916
                                                            TXSD PagePage
                                                                      8 of 11
                                                                            12 of 15



 foreseeable because Salesforce "knew or learned" that Backpage was engaged in trafficking and

 nevertheless chose to provide it with support. (Id. at 29).

        The Court finds that Plaintiffs have failed to allege facts that give rise to a legal duty. In

Texas, a business has no duty to monitor what its customers do with its products post-sale or to

prevent them from engaging in criminal acts. See Gann v. Anheuser-Busch, Inc., 394 S.W.3d 83,

89 (Tex. App.—El Paso 2012, no pet.); see also Allen v. Walmart Stores, L.L.C., 907 F.3d 170,

179 (5th Cir. 2018). In Gann, the court held that the seller of a "longneck" glass beer bottle was

not liable under a theory of negligence when a purchaser of the "longneck" at a bar wielded it as a

weapon against plaintiff, a third party. Gann, 394 S.W.3d at 85. The court found that defendants

owed the plaintiff no legal duty to protect her from the criminal acts of a third person, i.e., the

 longneck-wielding patron. Id. at 89. Here, as in Gann, Plaintiffs are clearly seeking to hold

Salesforce liable for alleged criminal acts of third parties (Backpage, the pimps, and the "johns").

But as Gann illustrates, the seller has no duty to protect against a purchaser's use of the product to

 injure a third party. Id. Plainly, in Texas, "a defendant has no duty to prevent the criminal acts of

a third party who does not act under the defendant's supervision or control." LaFleur v. Astrodome-

Astrohall Stadium Corp., 751 S.W.2d 563, 564 (Tex. App.—Houston [1st Dist.] 1998, no writ).

        Moreover, Plaintiffs' attempt to hold Salesforce liable for assisting a third party (Backpage)

who, in turn, allegedly committed a criminal act, is also unavailing. It is far from clear that there

is civil aiding and abetting liability in Texas for the harmful conduct of a third party. Am Wins

Specialty Auto, Inc. v. Cabral, 582 S.W.3d 602, 611 (Tex. App.—Eastland 2019, no pet.).

Plaintiffs here have not explicitly used the term "aiding and abetting," but have nonetheless tried

to fashion a similar legal duty. In Cabral, after a review of Texas Iaw, the court refused to recognize

a separate cause of action for aiding and abetting apart from civil conspiracy. Id. at 610-611. The



                                                   8
Case 3:20-cv-01082-H-DEB
      Case 4:20-cv-01254 Document
                          Document58
                                   128Filed
                                         Filed
                                             on03/31/21
                                                03/22/21 in
                                                          PageID.6917
                                                            TXSD PagePage
                                                                      9 of 11
                                                                            13 of 15



court found that the owner of a car that was used in a hit-and-run could not be held not liable under

a theory of aiding and abetting for "knowingly participating in a breach of duty owed by the third

party [the driver] to the Plaintiff's insured." Id. at 605-06. In so holding, the court confirmed that

Texas law does not confer liability, outside of a claim for civil conspiracy, on a person for the

harmful conduct of another when the person "knows that the other's conduct constitutes a breach

of duty and gives substantial assistance or encouragement to the other so to conduct himself." Id

at 610. Here, setting aside civil conspiracy, Plaintiffs' attempt to hold Salesforce liable for

allegedly assisting Backpage, which then committed criminal acts, flies in the face of Cabral. Just

as the car-owner in Cabral had no "duty" not to knowingly participate in a breach of duty owed

by a third party, Salesforce has no duty not assist Backpage, which allegedly went on to commit a

criminal act utilizing its products or services. Therefore, Plaintiffs have failed to establish a duty

owed by Salesforce.

       Even if Plaintiffs had alleged facts to support a legal duty, the Court also finds that they

failed to allege facts to demonstrate proximate cause. Under Texas law, proximate cause requires

foreseeability and cause in fact. Rodriguez-Escobar v. Goss, 392 S.W.3d 109, 113 (Tex. 2013)

(per curium). Cause in fact requires that the act or omission be "a substantial factor in bringing

about the harm, and absent the act or omission—i.e., but for the act or omission—the harm would

not have occurred." Id. at 113. Plaintiffs admit that sex trafficking on Backpage's website was

already occurring before—and independent of—its use of Salesforce's products. (Doc. No. 21 at

7). Moreover, the TAC does not allege that Salesforce played a role in the trafficking itself, or in

designing or sanitizing the ads on Backpage, which were the key factors that the Plaintiffs have

argued caused the actual injury. (Id. at 12). Plaintiffs allege that the trafficking was made possible

by advertisements for sexual services on Backpage "facilitated by the tools . . . provided by



                                                  9
Case 3:20-cv-01082-H-DEB
     Case 4:20-cv-01254 Document
                         Document58128
                                     Filed
                                         Filed
                                            on 03/31/21
                                               03/22/21 inPageID.6918
                                                           TXSD Page 10
                                                                      Page
                                                                        of 11
                                                                           14 of 15



Salesforce." (Id.). Mere "facilitation" does not satisfy the standard of "substantial factor." The

TAC does not adequately bridge the causal gap between Salesforce selling marketing tools to

Backpage, and a third-party posting an ad on Backpage to commit sex trafficking. Plaintiffs have

not alleged facts demonstrating how Salesforce's marketing advice and/or products were essential

to the ads that trafficked Plaintiffs.5

        The Court's conclusion that Plaintiffs have failed to allege duty and proximate cause to

establish the elements of negligence eliminates common law negligence as a cause of action and,

by extension, also eliminates Plaintiffs' claim of gross negligence.

    D. Civil Conspiracy

        Finally, Plaintiffs have filed a cause of action for civil conspiracy, alleging that Salesforce

and Backpage are:

        (1) a combination of two or more persons; (2) Salesforce and Backpage sought to
        expand Backpage's operations; (3) Salesforce and Backpage reached a meeting of
        the minds on the course of action by entering into a contractual relationship; (4) at
        a minimum, using the tools, expertise and support of Salesforce, Backpage
        committed one or more unlawful, overt acts... and (5) damages occurred as a
        proximate result of this conspiracy.


(Doc. No. 21 at 19). Salesforce argues that Plaintiffs have failed to adequately allege a meeting of

the minds between Salesforce and Backpage to commit unlawful acts, because Plaintiffs have not

alleged an agreement with specific intent to accomplish illegal acts. (Doc. No. 23 at 32). Plaintiffs

did not respond to Salesforce's arguments that this civil conspiracy claim was deficient.

        The Court agrees with Salesforce. Civil conspiracy requires: "(1) a combination of two or

more persons; (2) the persons seek to accomplish an object or course of action; (3) the persons



5 Moreover, under Plaintiffs' theory of causation as pleaded, any vendor of common business services, like phone
providers, payroll companies, or computer-manufactures, could be a causative agent, since Backpage could have used
those services in some facet of its course of conducting illegal activity. (Doc. No. 23 at 31).

                                                       10
Case 3:20-cv-01082-H-DEB
     Case 4:20-cv-01254 Document
                         Document58128
                                     Filed
                                         Filed
                                            on 03/31/21
                                               03/22/21 inPageID.6919
                                                           TXSD Page 11
                                                                      Page
                                                                        of 11
                                                                           15 of 15



_825Jm2mY88cM[Im\9mcJ8mYM[7am &%/+/& +/&(/&,()/&/+&% / mm\[8m\_mY\_8me[R2gGS m\f8`dm

25cam2_8mc2Q8[mM[m]e_ae2[58m\9mcJ8m\4P85cm\_m5\e_a8m\9m25cM\[!m2[7mm72Y2I8am\55e_m2am2m]_\iMY2c8m

_8aeRc m ()+/%+/%+&)+#/ ,(/& ,$&%+-/(!(/m. 1 7m m/8i mm

m8Y]J2aMam27787 m0J8m$\e`dmB[7amcJ2cm2RR8I2cM\[am\9m2[m2I`88Z8[bmD`mbJ8m]e`6J2a8m\9m4eaK[8aam

a\Fg2_8m2_8mL[ae:C5M8[cmc\m8ac24RLaJm2m)'/%+%+/c\m2I_88mc\m255\Y]RLaJma\Y8cJL[Ime[R2gHRm

\_m c\m 255\Y]RMaJm a\Y8cJL[Im R2hRm 4jm e[R2g<eRm Y82[a m / &%),#+%/ %%()/ %/ - /

.%%/m. 1 7m mm/8i mm8Y]J2aMam27787"m)/#)&/(!(/m. 17m2cmm

[\cM[Im5MfMRm5\[a]M_25jm8iMacam\[Tjm2amc\m]2_cM8am2g38m\9mcJ8mM[c8[787mJ2_Ym m2cmcJ8m\eca8cm\9m

cJ8m 5\Y4M[2cM\[m \_m 2I_88Y8[c m -R2M[cM?am J2f8m [\cm 278^e2c8Rjm 2RW8I87m cJ2cm M[m 8[c8_M[Im cJ8m

5\[c_25c m.2R8aE_58mJ27ma8imc_2:C5QM[Im2am2[m\4P85cmc\m48m255\Y]RMaJ87 m &\5m+\ mm2cm m

*\_8\f8_ m-R2M[cM?am=MRe_8mc\m2_Ie8mgJ2ca\8f8_mM[m_8a]\[a8mc\m.2U8aE_58amY\bM\[mc\m7LaYMaamcJ8m

5MfMRm5\[a]M_25jm5R2MYm5\[acMcec8am2mg2Mf8_m\9mae5Jm2[m2_IeY8[cm (("*%/- /##,(+&%/ & /

m1)m  m2c mm[ m.&m/8im*2_m mm /Jea mcJ8m%\e_cm5\[5Re78amcJ2cm-R2M[cL@am

J2f8m=LR87mc\mac2c8m2m5R2LYmE_m5LfMRm5\[a]L_25j m

                                              

       '\_mcJ8mE_8I\M[Im_82a\[a mcJ8m%\e_cm                cJ8mY\cM\[amc\m7MaYMaam&\5m,\ammm

 M[m]2_cm 2[7m7NaYMaa8am cJ8m 5R2MYam \;m[8IRMI8[58 mI_\aam [8IXMI8[58 m2[7m 5OfMRm 5\[a]M_25km 2[7

  cJ8m Y\cM\[am M[m]2_cm2am c\m cJ8m 52ea8am\9m25cM\[am 42a87m e]\[m cJ8m >78_2Vm2[7mac2c8ma8il

c_2A5QL[Imac2cec8a m



                                               L
       .LI[87m2cm(\eac\[ m/8i2a mcJMam_m 72jm\9m*2_5Jm m

                                                                  
                                                                     
                                                               #[7_8gm.m(2[8[m
                                                                                    
                                                                                                ,
                                                                m
                                                              m5[Md87m.d2d8am&Mad`M5dm*e7I8m
                                                   
